                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

KRYSTAL TILLMAN,                                     CASE NO. 3:21-CV-00123

                                    Plaintiff,       JUDGE JAMES R. KNEPP, II

vs.                                                  MOTION TO DISMISS
                                                     OF FAMILY DOLLAR
FAMILY DOLLAR STORES OF OHIO,                        STORES OF OHIO, INC.
INC., ET AL.,

                                Defendants.



       Plaintiff’s sole claim against Family Dollar—a slander claim stemming from events that

occurred on August 20, 2019—was presented for the first time on November 6, 2020, after the

one-year statute of limitation applicable to slander claims. For this reason, Plaintiff’s claim

against Family Dollar is time-barred and dismissal of the claim is warranted.

       Defendant Family Dollar Stores of Ohio, Inc. moves for dismissal of Plaintiff’s claim

against it with prejudice. This Motion is supported by the following Memorandum in Support. It

is also made under the reservation and with the express assertion of all defenses to jurisdiction,

service, and other defenses available to Family Dollar, and is not to be construed as a waiver of

the same.

                                                    Respectfully submitted,

                                                    s/ Lidia B. Ebersole
                                                    Christopher E. Cotter (84021)
                                                    ccotter@ralaw.com
                                                    Roetzel & Andress, LPA
                                                    222 South Main Street
                                                    Akron, OH 44308
    Main: 330.376.2700
    Direct: 330.849.6756
    Facsimile: 330.376.4577

    And

    Lidia B. Ebersole (90509)
    lebersole@ralaw.com
    Roetzel & Andress, LPA
    One SeaGate, Suite 1700
    Toledo, OH 43604
    Telephone: 419.254.5260
    Facsimile: 419.242.0316

    ATTORNEYS FOR DEFENDANT
    FAMILY DOLLAR STORES OF OHIO,
    INC.




2
                               MEMORANDUM IN SUPPORT

I.     INTRODUCTION AND PROCEDURAL HISTORY

       Plaintiff, Krystal Tillman, asserted her claim against “Family Dollar Inc.” (properly

Family Dollar Stores of Ohio, Inc., and referred to as “Family Dollar” in this brief) for the first

time on November 6, 2020, when she filed her “First Amended Complaint” in the Lucas County

Court of Common Pleas. (See First Amended Complaint with Jury Demand, filed in the Lucas

County Court of Common Pleas Case No. G-4801-0202002532-000, Tillman v. Family Dollar

Stores of Ohio, Inc., attached to this Motion as Exhibit 2.) While the “First Amended

Complaint” was actually Tillman’s Second Amended Complaint, it was the first time Family

Dollar was named in the action. (See Docket of the Lucas County Court of Common Pleas Case

No. G-4801-0202002532-000, Tillman v. Family Dollar Stores of Ohio, Inc., attached to this

Motion as Exhibit 1.) Tillman’s most recent pleading, her Fourth Amended Complaint, was filed

on December 15, 2020, and incorrectly captioned as a “Second Amended Complaint.” (Doc. 1 at

PageID 6; see also Exhibit 1.) For simplicity, references in this brief to Tillman’s Complaint are

to the current pleading, the Fourth Amended Complaint, upon which Defendant Officer J. Goetz

removed this action to Federal Court. (Doc. 1 at PageID 6-12.)

       According to the allegations of the Complaint, which are taken as true for purposes of

this motion, on August 20, 2019, Tillman was visiting the Family Dollar store located at 1121

North Reynolds Road, Toledo, OH 43615, when she was “verbally accused by a store manager

or assistant manager that she was a thief.” (Doc. 1 at PageID 7-8, Compl. at ¶¶ 2-4.) Tillman

alleges that Family Dollar “via its employees broadcasted the slander of the Plaintiff being a

thief to others around her and all to her hurt, harm and detriment and was broadcasted without

right or privilege and was a slander per se against her name and character as per Ohio law and




                                                3
Ohio common law.” (Id. at ¶ 4a.) Based on these allegations, Tillman’s Complaint presents one

cause of action against Family Dollar, a slander claim. (See also id. at ¶¶ 2-5.)

II.    ARGUMENT

       Ohio law establishes a one-year statute of limitations for libel and slander claims. Newton

v. Ellis, No. 1:17-CV-2545, 2018 WL 1991722, at *9 (N.D. Ohio Apr. 27, 2018), citing Ohio

Rev. Code § 2305.11(A). Therefore, an action for slander must be commenced within one year

after the cause of action accrued. Id.

       Tillman’s cause of action for slander accrued on August 20, 2019, when Tillman was

allegedly accused of shoplifting by Family Dollar’s store manager or assistant manager. In

accordance with Ohio law, Tillman’s slander claim against Family Dollar had to be commenced

no later than August 20, 2020. Because Tillman did not assert the claim until she filed her

November 6, 2020 pleading, two and a half months after the expiration of the statute of

limitations, the claim is time-barred.

       A motion to dismiss may be granted when, after taking all allegations stated in a well-

pled complaint as true, the court finds “beyond a doubt that the plaintiff can prove no set of facts

that would entitle it to relief.” Williams v. U.S. Dep’t of Treasury, No. 3:01CV7077, 2001 WL

1700718, at *1 (N.D. Ohio June 14, 2001). Dismissal based upon a statute of limitations is

appropriate under Rule 12(b)(6) if “the allegations in the complaint affirmatively show that the

claim is time-barred.” Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012). While the

court cannot consider outside evidence when ruling on a motion to dismiss, in some situations,

the court can consider documents outside of pleadings without converting the motion to dismiss

into a motion for summary judgment. See Thomas v. Noder-Love, 621 F. App’x 825, 829-30 (6th

Cir. 2015). Such documents include, “exhibits attached to the complaint, public records, items

appearing in the record of the case and exhibits attached to defendant’s motion to dismiss.”


                                                 4
Thomas v. Noder-Love, 621 F. App'x 825, 828 (6th Cir. 2015); accord In re Huffy Corp. Sec.

Litig., 577 F. Supp. 2d 968, 978-79 (S.D. Ohio 2008).

       Here, the four corners of Tillman’s operative pleading expressly show that Tillman’s

slander claim against Family Dollar is time-barred. The Dismissal of Tillman’s claim against

Family Dollar is therefore warranted, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.

III.   CONCLUSION

       Tillman’s slander claim against Family Dollar (Doc. 1 at PageID 6-12) fails to state a

claim upon which relief can be granted because it was asserted for the first time after the one-

year statute of limitations for slander claims. For the foregoing reasons, Defendant Family Dollar

Stores of Ohio, Inc. respectfully requests this Court to dismiss Tillman’s claim against it with

prejudice.


                                                    Respectfully submitted,


                                                    s/ Lidia B. Ebersole
                                                    Christopher E. Cotter (84021)
                                                    ccotter@ralaw.com
                                                    Roetzel & Andress, LPA
                                                    222 South Main Street
                                                    Akron, OH 44308
                                                    Main: 330.376.2700
                                                    Direct: 330.849.6756
                                                    Facsimile: 330.376.4577

                                                    And

                                                    Lidia B. Ebersole (90509)
                                                    lebersole@ralaw.com
                                                    Roetzel & Andress, LPA
                                                    One SeaGate, Suite 1700
                                                    Toledo, OH 43604
                                                    Telephone: 419.254.5260



                                                5
    Facsimile: 419.242.0316

    ATTORNEYS FOR DEFENDANT
    FAMILY DOLLAR STORES OF OHIO,
    INC.




6
                                        PROOF OF SERVICE

        I hereby certify that on this 22nd day of January, 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to all parties by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system.

Lafe Tolliver, Esq.                                 Dale R. Emch, Director of Law
316 North Michigan Street #514                      Jeffrey B. Charles, Chief of Litigation
Toledo, Ohio 43604                                  Merritt W. Green
Phone: (419) 249-2703                               City of Toledo, Department of Law
tolliver@juno.com                                   One Government Center, Suite 2250
                                                    Toledo, Ohio 43604-2293
ATTORNEY FOR PLAINTIFF                              Phone: (419) 245-1020
KRYSTAL TILLMAN                                     Fax: (419) 245-1090
                                                    Dale.emch@toledo.oh.gov
                                                    Jeffrey.Charles@toledo.oh.gov
                                                    Terry.green@toledo.oh.gov


                                                    ATTORNEY FOR DEFENDANT
                                                    OFFICER GOETZ




                                                       s/ Lidia B. Ebersole
                                                       One of the Attorneys for Defendant Family
                                                       Dollar Stores of Ohio, Inc.




                                                7
                INDEX OF EXHIBITS TO DEFENDANTS’ MOTION TO DISMISS


      1.      Docket of the Lucas County Court of Common Pleas Case No. G-4801-
              0202002532-000, Tillman v. Family Dollar Stores of Ohio, Inc.
      2.      First Amended Complaint with Jury Demand, filed on November 6, 2020, in the
              Lucas County Court of Common Pleas Case No. G-4801-0202002532-000, Tillman
              v. Family Dollar Stores of Ohio, Inc.




                                                8
16180144 _1
